Citation Nr: 9930301	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-02 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a higher rating for service-connected cystitis 
and prostatitis, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to September 
1974.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1994 RO decision which, in pertinent part, 
granted service connection and a 10 percent rating for 
chronic cystitis with chronic prostatitis; the veteran 
appealed for a higher rating.  A personal hearing was held 
before an RO hearing officer in May 1995.  In June 1998, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

During the course of this appeal, in January 1998, the 
veteran submitted an application to reopen a previously 
denied claim for service connection for impotence secondary 
to service-connected cystitis and prostatitis.  This issue is 
not in appellate status and is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's cystitis and prostatitis is manifested by urine 
leakage requiring the wearing of absorbent materials which 
must be changed less than 2 times daily, and by urinary 
frequency with awakening to void 3 to 4 times nightly.


CONCLUSION OF LAW

The criteria for a higher rating of 20 percent for cystitis 
and prostatitis have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.115a; 4.115b, Diagnostic Codes 7512, 
7527 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1965 to September 
1974.  A review of his service medical records shows that he 
was treated for prostatitis, a urinary tract infection, and 
hematuria.

Private medical records dated from 1985 to 1990 from Dr. B. 
K. McInnes reflect treatment for a variety of conditions, 
including prostatitis/posterior urethritis, impotence, a 
urinary tract infection, and cystitis.

Private medical records dated from 1991 to 1993 from Drs. R. 
Rosenblum and A. A. Rashford reflect intermittent treatment 
for benign prostatic hypertrophy (BPH), hematuria, 
hemorrhagic cystitis, and impotence.  An August 1991 letter 
to Dr. Rashford indicates that the veteran complained of 
increasing difficulty voiding, a decrease in the size and 
force of his stream, and increasing nocturia.  An August 1991 
treatment note indicates that an intravenous pyelogram showed 
normal upper tracts and moderate residual urine.

Private medical records dated from November 1993 to April 
1994 from Dr. R. P. Nelson reflect treatment for erectile 
dysfunction.  A November 1993 treatment note shows that the 
veteran reported significant voiding problems.  On 
examination, his prostate was about 30 grams in size, non-
tender, and without nodules.  A November 1993 urine culture 
showed no growth of bacteria.

In June 1994, the veteran submitted a claim for service 
connection for a chronic bladder infection.

VA medical records dated in 1994 primarily relate to 
treatment for heart and foot conditions.  A November 1994 
consultation request shows that the veteran reported a 
decreased urinary stream with an intermittent inability to 
begin a flow.

At an August 1994 VA examination, the veteran reported a long 
history of prostatitis, with recurrent episodes of hematuria 
and incontinence which occurred approximately two to three 
times yearly.  He said his last episode was in April 1994.  
He reported ongoing treatment for this condition with the use 
of antibiotics, and said he took Ciprofloxacin as needed for 
episodes of prostatitis and for his foot ulcers.  The 
pertinent diagnosis was history of recurrent prostatitis 
infection and impotence which was ongoing, with prostatitis 
recurrence two to three times yearly.  There was no current 
episode of prostatitis.

In an October 1994 decision, the RO established service 
connection for cystitis and prostatitis, with a 10 percent 
rating, effective from the June 1994 claim for service 
connection.

By a statement dated in February 1995, the veteran asserted 
that his cystitis and prostatitis condition was more 
disabling than currently evaluated, as he had frequent 
urination and pain.

A private outpatient treatment record dated in April 1995 
from Dr. McInnes shows that he had not treated the veteran 
for five years, and the veteran presented with complaints of 
urinary frequency, urgency, perineal discomfort, dysuria, and 
impotence.  On examination, the prostate was boggy, tender, 
and about 15 to 20 grams in size.  The diagnostic impressions 
were prostatitis, microhematuria, and impotence.

At a May 1995 RO hearing, the veteran reiterated many of his 
assertions.  He said that each time he had a urinalysis, it 
was positive for blood and pus.  He reported that he had to 
urinate frequently, and at night had to do so every 45 
minutes.  He also reported voiding problems, including 
dribbling and an inability to empty his bladder.  He said he 
had problems with urine leakage and used to use paper towels 
for this condition, but now wore absorbent pads.  He said he 
had a chronic bladder infection and was taking antibiotics 
for this condition.  He stated that he had been catheterized 
once but not recently.  He also reported prostate tenderness.

VA medical records dated from 1995 to 1997 reflect treatment 
for a variety of conditions, including BPH and chronic renal 
insufficiency.  In a February 1995 treatment note, a VA 
doctor opined that the veteran's chronic renal insufficiency 
might be related to vascular problems versus diabetes 
mellitus.  A February 1995 renal ultrasound shows that the 
urinary bladder was unremarkable, as were the kidneys.  An 
October 1996 treatment note shows that the veteran complained 
of nocturia two or three times nightly, decreased force of 
stream with post-void dribbling, incomplete emptying of the 
bladder, and straining mid-stream with some urgency; with no 
hesitancy, hematuria, or dysuria.  On flow studies, the 
average flow rate was 8.3 cubic centimeters (cc) per second, 
and post-void residuals were 150 cc.  The diagnostic 
assessment was BPH with bladder outlet obstruction symptoms 
in a patient with multiple medical problems.  An April 1997 
outpatient treatment record indicates a diagnosis of end-
stage renal disease secondary to hypertension and diabetes 
mellitus.  An October 1997 health risk assessment indicates 
that the veteran had chronic renal insufficiency, 
microhematuria with negative cytology tests, and proteinuria, 
and had been undergoing hemodialysis since February 1997.

Private medical records dated in 1997 from Trident Medical 
Center reflect treatment for end-stage renal failure.

A March 1997 "End Stage Renal Disease Medical Evidence 
Report," completed by a private physician, K. A. Dodds, 
M.D., indicates that the veteran was undergoing hemodialysis, 
and that the primary cause of his renal failure was diabetes 
mellitus.

In June 1998, the Board remanded the veteran's claim for a 
higher rating for cystitis and prostatitis to the RO for a VA 
examination.

Private medical records dated from May 1998 to December 1998 
from C. M. Fisher, M.D., reflect treatment for BPH.  A May 
1998 treatment note shows that the veteran presented with 
complaints of hematuria, dysuria, hesitancy, and intermittent 
stoppage of urine.  The diagnostic impression was hematuria, 
prostatitis, and end-stage renal disease with hemodialysis.  
In June 1998, the veteran underwent a cystoscopy; the post-
operative diagnosis was hematuria secondary to BPH and post-
dialysis.  In December 1998, the veteran underwent an indigo 
laser coagulation of the prostate.  The post-operative 
diagnosis was BPH.

At a September 1998 VA examination, the veteran reported a 
history of diabetes and kidney failure, and said he had been 
on dialysis for the past 18 months for his kidney failure.  
He also said he had a 20-year history of a chronic cystitis 
infection, with bleeding, involving his prostate and bladder.  
He said the most recent episode of gross bleeding from the 
bladder was about two months previously.  He also reported 
current impotence.  He said he was not having urinary 
frequency since he was only making a very small amount of 
urine, and there was no evidence of incontinence.  He denied 
previous prostate or bladder surgery.  He was not being 
catheterized.  On examination, the prostate was tender and 
approximately 20 grams in size.  The examiner diagnosed 
diabetes mellitus, chronic renal failure requiring triweekly 
dialysis, a history of chronic prostatitis and cystitis with 
intermittent episodes of bleeding, and organic impotence 
secondary to the above conditions.  The examiner noted that 
the veteran required continuing dialysis or a kidney 
transplant, and intermittent treatment by a urologist for 
episodes of bladder bleeding. 


II.  Analysis

The veteran's claim for a rating higher than 10 percent for 
his service-connected cystitis and prostatitis condition is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Chronic cystitis, including interstitial and all etiologies, 
infectious and non-infectious, is rated as voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7512.

Prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

A 20 percent rating (the lowest rating) for voiding 
dysfunction, involving urine leakage, will be assigned when 
it requires the wearing of absorbent materials which must be 
changed less than 2 times per day.  A 40 percent rating is 
assigned for urine leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  38 
C.F.R. § 4.115a.

A 10 percent rating will also be assigned for voiding 
dysfunction, involving urinary frequency, when there is a 
daytime voiding interval between 2 and 3 hours or there is 
awakening to void 2 times per night.  A 20 percent rating 
will be assigned when the daytime voiding interval is between 
1 and 2 hours or there is awakening to void 3 to 4 times per 
night.  A 40 percent rating is in order when there is a 
daytime voiding interval of less than 1 hour, or there is 
awakening to void 5 or more times nightly.  38 C.F.R. § 
4.115a.

A 10 percent rating will be assigned for voiding dysfunction, 
involving obstructed voiding, when there is marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following:  (1) post void residuals greater than 150 cc., (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc./sec), (3) recurrent urinary tract infections secondary 
to obstruction, and (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A 30 percent rating (the 
next higher rating) will be assigned when there is urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a.

A 10 percent rating will be assigned for urinary tract 
infection with long-term drug therapy, 1 to 2 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent rating (the next higher 
rating) will be assigned when there is recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a.

The veteran is service connected for prostatitis and 
cystitis, and not for other prostate problems.  Medical 
records from recent years show episodes of urinary problems 
associated with cystitis and prostatitis as well as with 
other causes, primarily BPH with bladder obstruction 
syndrome.  The latter condition has not been medically linked 
to service-connected cystitis and prostatitis.  The veteran 
also has non-service-connected end-stage renal failure, 
requiring triweekly dialysis, which has not been medically 
linked to service-connected cystitis and prostatitis.  The 
Board notes that the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is not permitted.  38 C.F.R. § 
4.14.

Medical records dated in the early to mid-1990s reflect 
treatment for BPH, cystitis, prostatitis, hematuria, and 
urinary voiding problems, including urinary retention, 
urinary frequency, urgency, dysuria, nocturia, and a 
decreased urinary stream, with episodes of prostatitis twice 
yearly.  At a May 1995 RO hearing, the veteran reported urine 
leakage necessitating the use of absorbent materials, an 
inability to empty his bladder, and urinary frequency.

An October 1996 VA outpatient treatment record shows that the 
veteran complained of nocturia two or three times nightly, 
decreased force of stream with post-void dribbling, 
incomplete emptying of the bladder, and straining mid-stream 
with some urgency; with no hesitancy, hematuria, or dysuria.  
On flow studies, the average flow rate was 8.3 cubic 
centimeters (cc) per second, and post-void residuals were 150 
cc.  The diagnostic assessment was BPH with bladder outlet 
obstruction symptoms in a patient with multiple medical 
problems.  The veteran has been treated for end-stage renal 
failure since 1997.

Private medical records dated in May 1998 show that the 
veteran presented with complaints of hematuria, dysuria, 
hesitancy, and intermittent stoppage of urine.  The 
diagnostic impression was hematuria, prostatitis, and end-
stage renal disease with hemodialysis.  In June 1998, the 
veteran underwent a cystoscopy; the post-operative diagnosis 
was hematuria secondary to BPH and post-dialysis.

At a September 1998 VA examination, the veteran said he was 
not having urinary frequency since he was only making a very 
small amount of urine, and there was no evidence of 
incontinence.  He was not being catheterized.  The pertinent 
diagnoses were diabetes mellitus, chronic renal failure 
requiring triweekly dialysis, and a history of chronic 
prostatitis and cystitis with intermittent episodes of 
bleeding.  The examiner noted that the veteran required 
continuing dialysis or a kidney transplant, and intermittent 
treatment by a urologist for episodes of bladder bleeding.

A higher rating for the service-connected cystitis and 
prostatitis is not warranted for obstructed voiding under 
Codes 7512 or 7527, as there is no evidence that the veteran 
has urinary retention requiring intermittent or continuous 
catheterization.  Likewise, a higher rating is not in order 
under Code 7527 on the basis of a urinary tract infection, as 
there is no evidence that there is recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management.  

However, the evidence shows that the veteran had persistent 
problems (until quite recently) with voiding dysfunction, 
including urine leakage requiring the wearing of absorbent 
materials, and urinary frequency.  The Board therefore finds 
that a higher 20 percent rating is warranted for the service-
connected cystitis and prostatitis, rating the disability 
under the criteria pertaining to either urine leakage or 
urinary frequency.  38 C.F.R. §§ 4.115a; 4.115b, Codes 7512, 
7527. 

A higher 40 percent rating is not warranted under the 
criteria pertaining to urine leakage as the medical evidence 
does not demonstrate that the veteran has urine leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times daily.  38 U.S.C.A. § 4.115a.  A higher 
40 percent rating is not warranted under the criteria 
pertaining to urinary frequency as the medical evidence does 
not demonstrate that the veteran has a daytime voiding 
interval of less than 1 hour, or that he awakens to void 5 or 
more times nightly.  Id.

The Board notes that the most recent medical evidence 
suggests that the veteran is not having the previous degree 
of urinary frequency or urine leakage due to his service-
connected cystitis and prostatitis, since his non-service-
connected renal failure with dialysis has overshadowed his 
service-connected cystitis and prostatitis.  However, as this 
is an original compensation claim, the Board has based its 
decision on the degree of impairment shown since the 
effective date of service connection for cystitis and 
prostatitis.  Fenderson v. West, 12 Vet.App. 119 (1999).  
With full application of the benefit-of-the-doubt rule, the 
Board finds that a higher 20 percent rating is warranted for 
service-connected cystitis and prostatitis.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A higher 20 percent rating is warranted for service-connected 
cystitis and prostatitis.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

